Barnard, P. J.
The petitioner claims to hold a note for $600, upon which there is interest due from March 1, 1886, against Seth Whitney, deceased. As such creditor he presented a petition asking for a judicial settlement of the accounts of the administrators. The administrators deny the debt. It appears that the claim was presented to the administrators in June, 1888, and it was finally rejected in July, 1889. The note was given in 1877, and was apparently barred by the statute of limitations when Whitney died. The claim is to be revived by a payment which is disputed. An administrator cannot allow a claim which is barred by the statute, and, while it was along time before the claim was finally rejected, it was never really admitted. Under the *469circumstances the surrogate’s order that the claim be deemed a disputed claim and the accounting postponed until after the claim is established, was just and proper, and his decree should be affirmed, with costs. All concur.